            Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 1 of 16




 1                                                   HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   CORUS REALTY HOLDINGS, INC.,
                                            Case No. 2:18−cv−00847−JLR
10               Plaintiff,
11                                          CORUS REALTY HOLDINGS, INC.’S
           v.                               OPPOSITION TO DEFENDANTS’
12                                          MOTION FOR ATTORNEYS’ FEES AND
     ZILLOW GROUP, INC.; ZILLOW,            COSTS
13   INC.; and TRULIA, LLC,
                                            NOTE ON MOTION CALENDAR:
14               Defendants.                May 12, 2020
15
                                            ORAL ARGUMENT REQUESTED
16

17

18

19

20

21

22

23

24

25

26

27

28

     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR             KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                         1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                           206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 2 of 16


 1                                                 TABLE OF CONTENTS
 2                                                                                                                                   Page
 3   I.     INTRODUCTION......................................................................................................... - 1
 4   II.    BACKGROUND ........................................................................................................... - 1
 5          A.        Corus and the ’803 Patent. ............................................................................... - 1
 6          B.        Discovery and Claim Construction. ................................................................ - 2
 7
            C.        Post-Claim Construction Discovery. ............................................................... - 3
 8
            D.        Partial Exclusion of Dr. Martin’s Report and Summary Judgment............ - 4
 9
     III.   ARGUMENT ................................................................................................................. - 5
10
            A.        Corus’s Initial Assertion of Infringement Was Reasonable,
11                    Particularly in view of its Efforts to Discuss its Allegations of
                      Infringement and its Voluntary Efforts to Seek Reexamination. ................. - 5
12

13          B.        Corus’s Claim Construction Positions Were Reasonable. ............................ - 6

14          C.        Corus’s Post-Construction Infringement Positions Were Reasonable. ....... - 8

15          D.        Defendants’ Incorrect Claims of Improper Expert Use or
                      Inconsistency Do not Establish Any Exceptional Case Here. ....................... - 9
16
            E.        Neither Defendants’ Cases Nor the Totality of Circumstances Support
17                    Attorneys’ Fee Award Here. .......................................................................... - 10
18          F.        Attorneys’ Fees Are Not Warranted Against Corus’s Attorneys............... - 11
19
            G.        Defendants Have Failed to Apportion Any Claimed Fees. ......................... - 12
20
     IV.    CONCLUSION ........................................................................................................... - 12
21

22

23

24

25

26

27

28


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                                                 KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                                                             1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                                               206-467-9600
                 Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 3 of 16


 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                      Page(s)
 3   Cases
 4   AdjustaCam, LLC v. Newegg, Inc.,
        861 F.3d 1353 (Fed. Cir. 2017)........................................................................................ 10, 11
 5
     Comp. Docking Station Corp. v. Dell, Inc.,
 6
       519 F.3d 1366 (Fed. Cir. 2008)................................................................................................ 5
 7
     Gaymar Indus., Inc. v. Cincinnati Sub-Zero Prods., Inc.,
 8      790 F.3d 1369 (Fed. Cir. 2015)................................................................................................ 9

 9   Goodyear Tire & Rubber Co. v. Haeger,
        137 S.Ct. 1178 (2017) ............................................................................................................ 12
10
     Honeywell Int'l Inc. v. Fujifilm Corp.,
11
        708 F. App'x 682 (Fed. Cir. 2018) ........................................................................................... 5
12
     In re Protegrity Corp.,
13       No. 3:15-MD-02600-JD, 2017 WL 747329 (N.D. Cal. Feb. 27, 2017) ............................ 5, 10

14   IPS Grp., Inc. v. Duncan Sols., Inc.,
        No. 15-CV-1526-CAB (MDD), 2018 WL 2215418 (S.D. Cal. May 14, 2018) .............. 11, 12
15
     Medtronic Navigation, Inc. v. BrainLAB Medizinische Computersysteme GmbH,
16     603 F.3d 943 (Fed. Cir. 2010).................................................................................................. 9
17
     Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
18      572 U.S. 545, 134 S. Ct. 1749 (2014) ...................................................................................... 5

19   SFA Sys., LLC v. Newegg Inc.,
        793 F.3d 1344 (Fed. Cir. 2015)................................................................................................ 5
20
     Taurus IP, LLC v. DaimlerChrysler Corp.,
21      726 F.3d 1306 (Fed. Cir. 2013).......................................................................................... 6, 11
22   Transcend Med., Inc. v. Glaukos Corp.,
23      No. 13-cv-830, 2015 WL 5546988 (D. Del. Sept. 18, 2015)................................................. 10

24   Univ. of Utah v. Max-Planck-Gesellschaft zur Foerderung der Wissenschaften e.V.,
        851 F.3d 1317 (Fed. Cir. 2017).............................................................................................. 11
25
     VHT, Inc. v. Zillow Grp., Inc,
26     No. C15-1096JLR, 2016 WL 7077235 (W.D. Wash. Sept. 8, 2016) .................................... 12
27   Rules
28
     28 U.S.C. § 1927 .......................................................................................................................... 11

     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                                                       KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                                                                   1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                                                     206-467-9600
              Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 4 of 16


 1   I.     INTRODUCTION
 2          Corus has asserted the ’803 Patent against Defendants in a reasonable manner and
 3   resorted to litigation only recently and as a last resort. Although Corus lost, this is not the rare
 4   case that mandates an award of attorneys’ fees. Unlike the cases Defendants cite, Corus based its
 5   claim construction on evidence and examples directly from the specification. Indeed, Defendants
 6   initially agreed to the definition of “database.” And, this Court rejected the same disclaimer
 7   argument Defendants make now regarding real time access to a remote server. Defendants’
 8   witnesses agreed that a “database” could be stored in working memory, and that property
 9   information downloaded from remote servers would be stored to be both searchable and
10   retrievable. Corus’s reliance on the ’803 Patent’s disclosure, testimony from Defendants’
11   witnesses, and this Court’s claim construction order was not exceptional.
12   II.    BACKGROUND
13          A.      Corus and the ’803 Patent.
14          This is not a case in which Corus simply bought an unknown patent and sued Zillow and
15   a host of others. Rather, Corus was formed (and is still partially owned) by four professionals
16   who sought to bring a new technological method of selling real estate to the market. Declaration
17   of Charles Pannell (“Pannell Decl.”), Ex. A, 15:6-16:22. In 2001, Corus invented the Mobile
18   Navigator that downloaded property information from remote, multiple-listing services online to
19   a device that plotted icons on a digital map that were linked to the property information. Id. at 18-
20   29. Corus then filed a patent application that described multiple design variations for the device.
21   See Dkt. No. 51 at 2-6. After the patent issued, Corus continued to grow and use the technology,
22   but with the downturn in real estate, the death of its primary investor, and the 2008 financial
23   crisis, Corus merged its real estate operations. Pannell Decl. Ex. A at 40:23-42:13, 79:7-82:8.
24          Corus retained the ’803 Patent, and presented detailed infringement charts to Defendants
25   in 2013 that showed how Zillow stored property information in a local database that could be
26   accessed even when disconnected from the Internet. Dkt. Nos. 79-2 at 13:14-21, 79-2 at 33. At
27   that meeting, Zillow denied liability, claiming that the Florance patent was invalidating. Dkt. No.
28   102-3 at 13:14-14:7. To resolve any concerns, Corus requested patent reexamination at its own


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                             KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -1-                     1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                           206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 5 of 16


 1   expense. In 2015, the Patent Office allowed the reexamined patent with amendments that
 2   included a requirement in claims 1 and 30 that property information obtained from the local
 3   database also originate from a “remote source.” In 2016, Defendants rejected, and even refused
 4   to read, Corus’s attempt to discuss the patent. Dkt. No. 103, Ex. C at 70:18-78:16 & Exs. 20-22.
 5          B.      Discovery and Claim Construction.
 6          Believing Zillow infringed and facing no other option to recover, Corus filed suit. On
 7   December 7, 2018, Corus served almost 300 pages of infringement contentions. Although it did
 8   not have time to complete a source code review (Dkt. No. 79 at 2-5; Dkt. No. 114, at 3-6), Corus
 9   identified the functionalities that infringed, including the fact that the applications downloaded
10   property information from Defendants’ remote servers and stored that information in a local
11   database that was “use[d] by the application as the user browses to different properties.” Pannell
12   Decl. ¶1. For claim 14, Corus identified the storage unit in the mobile devices that stored the
13   relevant information and for claim 30 Corus explained how the accused applications obtained
14   property information remotely and stored it in “the database of information on the user’s device.”
15   Id. Corus thereafter sought access to Defendants’ source code and applicable testimony
16   concerning the accused functionality. See Dkt. Nos. 79 at 2-5 & 114 at 3-6 (detailing Corus’s
17   efforts). That effort involved 15 days of expert time and over $200,000 on expert review and
18   analysis. Declaration of David Martin (“Martin Decl.”), ¶¶3-4.
19          During claim construction, the parties reached agreement that the term “database” meant
20   “a collection of data arranged for search and retrieval” (Dkt. No. 35 at 5), and then briefed six
21   other disputed terms, as to which Corus prevailed on all but one.
22          There were two disputes concerning “database” that are relevant to this motion. The first
23   dispute concerned the “storage unit” term in claim 14. The Court rejected most of Defendants’
24   arguments, but accepted their point that a database was involved. The Court construed storage
25   unit as a “device capable of storing property information in a database …” in order to conform to
26   “the storage unit’s capabilities …, discard[] useless verbiage, and take[] into account Corus’s
27   clear and unambiguous statements in prosecution.” Dkt. No. 51 at 28 & 34-36. Those prosecution
28   remarks focused not just on database storage, but also on the notion that to access the property


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                            KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -2-                    1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                          206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 6 of 16


 1   information, Weise users “would have to go through ISP 44, Internet 32 and Server 30 to access
 2   value database 54.” Id. at 34. It was reasonable for Corus to urge that the prosecution history as a
 3   whole did not require rewriting “storage unit” to require a database per se, so long as the storage
 4   unit contained memory capable of storing real estate information locally. The storage unit recited
 5   in claim 14 was plainly local to the device and one would not have to traverse the internet to
 6   access it, unlike Weise. Thus, while the Court rejected Corus’s positon, there is nothing in the
 7   prosecution remarks or Court’s discussion to suggest Corus’s position was unreasonable.
 8          The second issue concerned “whether property information can be obtained from a
 9   remote data source in light of Corus’s purported disclaimer.” Dkt. No. 51 at 41. Here, the Court
10   sided with Corus, holding that “the prosecution history can be reasonably interpreted to not
11   clearly disavow access to a remote data source.” Id. at 42. Some of the Court’s extensive
12   reasoning on this point included that: “[t]he Patent provides significant support for the Invention
13   accessing property information from a remote data source, so long as that information is stored
14   on a local database before it is ultimately integrated on the digital map” (id.); the plain language
15   of the claims and specification “support that property information can be obtained from a remote
16   data source and a database stored on a” phone (id. at 43); “the claim describes a method of
17   ‘obtaining current status property information,’ implying that the property information is being
18   updated, perhaps from a data source outside of the mobile device” (id.); “reading the claim
19   phrase to mean that property information can be first obtained from a remote data source and
20   then stored on a local database for later retrieval by the processor does not contradict the
21   representations made in prosecution” (id. at 47) and Defendants’ proposed disclaimer would
22   “exclude[] the entire embodiment of the Invention that utilizes the remote data source.” Id. at 47.
23          C.      Post-Claim Construction Discovery.
24          After the Court issued its claim construction order overwhelmingly in favor of Corus,
25   the parties finished discovery. Defendants designated three employees as 30(b)(6) witnesses to
26   discuss the products, and Corus’s counsel asked each about how property information was
27   downloaded and stored locally. Defendants’ witnesses agreed that the property information
28   stored on the device was arranged for search and retrieval. Dkt. No. 103, Ex. D at 209:23-


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                             KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -3-                     1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                           206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 7 of 16


 1   210:2; Ex. E at 78:10-17, 79:20-80:6; Ex. F at 124:3-126:14, 214:2-6, 239:2-19. In other words,
 2   Defendants’ agreed that local property information storage met the definition of a “database.”
 3          Faced with adverse claim constructions that rejected their disclaimer argument and
 4   unhelpful testimony that admitted Defendants stored property information in a database,
 5   Defendants asserted a new theory that redefined what “search” meant. Defendants asserted that
 6   the locally-stored property information could not be “searchable” because when a user searched
 7   for characteristics like price or location the software would search the remote server for that
 8   criteria and update the storage with matching property information. Dkt. No. 68 at 16.
 9   Defendants’ “search” argument, however, was not the only form of database search identified
10   by the ’803 Patent. Corus relied on the clear description in the patent of two distinct forms of
11   “search” to assert that Defendants’ new position was incorrect. Dkt. No. 102 at 13-14.
12          D.      Partial Exclusion of Dr. Martin’s Report and Summary Judgment.
13          In late 2019, Defendants sought to exclude portions of Dr. Martin’s infringement report
14   relating to named databases. See Dkt. No. 58. Neither Defendants nor this Court excluded all of
15   Dr. Martin’s opinions on “database.” Even after the order, Dr. Martin could still opine about
16   how he observed collections of remote property information being downloaded and how that
17   information could not support the functionality he observed without a local database structure.
18   See, e.g., Dkt. No. 60, Ex. 6, ¶¶ 44-53; see also Dkt. No. 60, Ex. 7-11 § I.C.2.iii.b.1. Thus,
19   while the Court granted Defendants’ motion, see Dkt. No. 114, additional admissible evidence
20   supported its database contentions. Pannell Decl., Ex. B at 5:23-12:19, 34:5-35:15.
21   Specifically, the testimony of Defendants’ witnesses, and Dr. Martin’s analysis of it, was not
22   stricken and confirmed the data was stored locally in a way that could be searched and
23   retrieved. See, e.g. Dkt. No. 60, Ex. 6 ¶¶ 58-60; see also Dkt. No. 60, Ex. 7-11 § I.C.2.iii.b.2.
24          Concurrently, the Court considered Defendants’ new “search” theory on summary
25   judgment. See Dkt. No. 68 at 15-18. The Court held that the relevant facts were undisputed and
26   that, on clicking “a property icon, the relevant photos and information are retrieved from
27   memory,” but that “a user cannot obtain additional property information without connecting
28   back through the Internet to the remote data base.” Dkt. No. 138 at 20 (emphasis added). The


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                             KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -4-                     1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                           206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 8 of 16


 1   Court then noted it was “solely responsible for construing patent claims,” revisited the
 2   prosecution history and revised its construction of “database,” holding that “‘retrieval’ of
 3   property information from working memory, where the application is not designed to obtain
 4   any new information except through internet access to a remote database does not mean that the
 5   working memory is a ‘database.’” Id. at 21.
 6   III.   ARGUMENT
 7          It is a bedrock principle of American litigation that “each litigant pa[ys] his own
 8   attorney’s fees, win or lose.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545,
 9   548, 134 S. Ct. 1749, 1753 (2014) (citation omitted). Patent law departs from that rule only for
10   “exceptional” cases that “stand[] out from others with respect to the substantive strength of a
11   party's litigating position … or the unreasonable manner in which the case was litigated.” Id. at
12   554, 134 S. Ct. at 1756. Exceptional cases are “rare.” Id. at 553-54, 555, 134 S.Ct. at 1756-57;
13   accord In re Protegrity Corp., No. 3:15-MD-02600-JD, 2017 WL 747329, at *2 (N.D. Cal. Feb.
14   27, 2017). Exceptionality must be based on the strength of a parties position, and “not the
15   correctness or eventual success of that position.” SFA Sys., LLC v. Newegg Inc., 793 F.3d 1344,
16   1348 (Fed. Cir. 2015); see also Honeywell Int'l Inc. v. Fujifilm Corp., 708 F. App'x 682, 684
17   (Fed. Cir. 2018).
18          A.      Corus’s Initial Assertion of Infringement Was Reasonable, Particularly in
                    view of its Efforts to Discuss its Allegations of Infringement and its
19                  Voluntary Efforts to Seek Reexamination.
20          Corus’s infringement claims were reasonable and consistent throughout its dispute with
21   Defendants. In 2013, Corus’s attorney developed claim charts and presented its views on the
22   patent and how Defendants infringed. Dkt. Nos. 79-2, p.4 at 13:14-21, 79-2 at 33. Defendants’
23   response was to assert that the patent was invalid. At its own expense, Corus submitted its patent
24   for reexamination to avoid any improper assertions, and then reached back out to Defendants
25   after reexamination. Litigation was a last resort. These are not the actions of a party knowingly
26   asserting frivolous or unreasonable infringement claims. See Comp. Docking Station Corp. v.
27   Dell, Inc., 519 F.3d 1366, 1379 (Fed. Cir. 2008) (recognizing “pre-filing investigation and
28   discussions with the defendant” as relevant factors).


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                            KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -5-                    1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                          206-467-9600
              Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 9 of 16


 1          The first time Defendants raised any specific arguments concerning noninfringement to
 2   Corus was the November 30, 2018 letter identified in Defendants’ motion. See Dkt. 146-1. The
 3   witnesses who attended meetings prior to litigation did not recall any exchange concerning
 4   noninfringement and instead noted that the principal issue Defendants’ raised was invalidity.
 5   Pannell Decl. Ex. C at 28:18-29:13; Dkt. No. 102-3 at 14:3-15:23. Likewise, the principal thrust
 6   of that letter was Defendants’ invalidity arguments, which consumed the first two pages. Dkt.
 7   146-1 at 1-2. Defendants now claim exceptionality due to only one of three noninfringement
 8   arguments raised for the first time in its letter – that their products use a “remote server” when
 9   the claims are limited to “a local database on the device.” Id. at 2.
10          But first, at that point, the database argument was inapplicable to claim 14, which did not
11   recite a database at all. Corus relied on that point in formulating its infringement contentions,
12   which appropriately recited how the mobile devices contained a storage unit with property
13   information to meet claim 14, as well as a database to meet claims 1 and 30. See Dkt. No. 59-4
14   at 17, 38, 56. It is true that this Court’s claim construction order later said claim 14’s storage unit
15   required a database, but, as noted, that same order rejected the argument that the database could
16   not gain the information accessed from a remote source. Second, Corus responded to that letter
17   by explaining that substantive law required the disclaimer to be “clear and unmistakable,” and
18   noted its interpretation that the claims simply required information from both a remote source
19   and a local database. Dkt. 146-2 at 2. The parties litigated that issue and, as explained herein,
20   Corus reasonably viewed the Court’s Markman order as agreeing with Corus’s point that
21   infringement could occur even if remote data were downloaded to the local database.
22          B.      Corus’s Claim Construction Positions Were Reasonable.
23          A party’s claim construction may “stand out” if the “written description provides no
24   support … and instead limits the term” and is thus “divorced from the written description.”
25   Taurus IP, LLC v. DaimlerChrysler Corp., 726 F.3d 1306, 1327-28 (Fed. Cir. 2013). This is even
26   more true where the court rules adverse to the party. Id. Here, however, this Court found in favor
27   of Corus on the vast majority of the disputed terms at claim construction and ruled partially in
28   Corus’s favor on disclaimer scope. See Dkt. No. 51. Corus based its definition of “database” on


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                              KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -6-                      1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                            206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 10 of 16


 1   multiple general and technical dictionaries of the time, and Defendants agreed to Corus’s
 2   construction. See Dkt. No. 35 at 5. The Figure 4 example in the patent further confirmed Corus’s
 3   reading that information could be received from a remote source into working memory and then
 4   searched and retrieved. See Dkt. No. 51 at 44.
 5          Defendants nonetheless hinge the purported unreasonableness of Corus’s claim
 6   construction on the Court’s adoption of Defendants’ alternative construction that claim 14’s
 7   storage unit required a “database”—a word not used in claim 14. But the Court’s holding does
 8   not mean that Corus’s position that claim 14’s storage unit did not require a database was
 9   objectively unreasonable given both the applicable legal standard and that the prosecution
10   arguments focused on the issue of having to remotely connect. At most, the Court’s order only
11   held that claim 14 must include a local database. See Dkt. No. 51 at 34-36. But, at least as of the
12   Markman order, the Court had not held that claim 14 (or any other claim) could not access a
13   remote source. Id. at 42-47. To the contrary, the Court’s Markman order construing Claims 1
14   and 30 expressly rejected the notion that a remote source could not at all be accessed in
15   conjunction with a local database and instead simply allowed such access as long as property
16   information was “ultimately obtained” from the local database as to claim 1, whereas claim 30
17   already required property information from a remote data source to be stored locally. Id. at 41-48.
18          Defendants nonetheless propound a newfound argument that the construction of
19   “database” did not include “real-time” access to a remote server. Dkt. No. 145 at 11. But
20   Defendants did not squarely assert such a construction during the claim construction process.
21   And, this Court agreed at claim construction that the written description anticipated such real-
22   time access when it noted that “the claim describes a method of ‘obtaining current status
23   property information,’ implying that the property information is being updated, perhaps from a
24   data source outside of the mobile device.” Dkt. No 51 at 43 (emphasis original). Even more to the
25   point, when the Court’s Markman Order ultimately addressed whether Corus had disclaimed a
26   remote data source, the Court held that “the prosecution history can be reasonably interpreted to
27   not clearly disavow access to a remote data source.” Id. at 42. Thus, Corus’s positions were
28   grounded in the claim language, specification and other relevant evidence. Even though the Court


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                            KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -7-                    1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                          206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 11 of 16


 1   later modified its construction at summary judgment, Corus’s reliance on the Court’s initial
 2   finding that “the prosecution history can be reasonably interpreted to not clearly disavow access
 3   to a remote data source” was reasonable.
 4          C.      Corus’s Post-Construction Infringement Positions Were Reasonable.
 5          After claim construction, Corus questioned Defendants’ technical witnesses. They agreed
 6   that this collection of information stored on the device memory could be searched and retrieved
 7   when icons were selected, as required under the construction. Dkt. Nos. 103, Ex. D at 209:23-
 8   210:2; Ex.E at 78:10-17, 79:20-80:6; Ex.F at 124:3-126:14, 214:2-6, 239:2-19. Even setting aside
 9   the opinions of its experts, Corus was entitled to reasonably rely on Defendants’ own testimony
10   that the property information was stored in a structure that met the definition of a “database.”
11          Defendants nonetheless contend that everyone knew “its apps cannot work without real-
12   time access to the remote database.” Dkt. No. 145 at 8. But this is not true. As explained by both
13   Dr. Martin and by Defendants’ own witnesses, the apps were designed to search and retrieve
14   property information even if access to the remote data source was severed. See, e.g., Dkt. No.
15   60, Ex. 6, ¶57; Dkt. Nos. 102-6 at 201:19–203:12, 102-7 at 208:16-209:11.
16          In reality, Defendants’ position on “database” changed after it lost the disclaimer
17   arguments regarding Wiese and began advocating that, while their software may retrieve
18   information from local memory, it did not “search” local memory. Dkt. No. 68 at 16. Defendants
19   argued that the only “search” performed was when a user input property characteristics like price
20   or location and that simply clicking an icon to display locally-stored property information was
21   not a claimed search. Id. Corus’s position remained appropriate because the patent detailed two
22   forms of “search”—(i) one in which the “user may input one or more characteristics of a
23   property,” and (ii) one which the software “performed automatically in response to displayed
24   icon selections” by a user. Dkt. No. 102-2, Col. 5:44-54; accord Dkt. No. 102-11 at 167-171.
25   Not only did the specification describe an “icon” type search, but there was evidence the products
26   automatically searched the collection of property information in local memory upon icon
27   selection. See, e.g., Dkt. No. 60, Ex. 6 ¶¶49, 53, 57, 60. Corus reasonably contended that local
28   “search” and retrieval was performed. Thus, Corus’s position on “database” was incorrect only


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                            KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -8-                    1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                          206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 12 of 16


 1   after the Court modified its construction at summary judgment to require search and retrieval
 2   without remote updating. Dkt. No. 138 at 20-21. But loss alone does not show exceptionality.
 3          D.      Defendants’ Incorrect Claims of Improper Expert Use or Inconsistency Do
                    not Establish Any Exceptional Case Here.
 4
            Corus’s experts did not make inconsistent statement nor engage in any exceptional acts. It
 5
     is neither exceptional nor uncommon for parties in patent infringement to use two different
 6
     experts for infringement and invalidity. See Medtronic Navigation, Inc. v. BrainLAB
 7
     Medizinische Computersysteme GmbH, 603 F.3d 943, 960-61 (Fed. Cir. 2010) (holding a party’s
 8
     use of two technical experts was not misconduct or misleading). Defendants even used two
 9
     different technical witnesses, Dr. Bederson and Mr. Williams. Given the complexity and
10
     difficulty reviewing the source code, see Martin Decl. ¶¶2-4, Dr. Martin had little time to also
11
     rebut Defendants’ 900 pages of invalidity contentions and 640 pages of expert report.
12
            Context is critical when evaluating expert testimony, see Gaymar Indus., Inc. v.
13
     Cincinnati Sub-Zero Prods., Inc., 790 F.3d 1369, 1374-75 (Fed. Cir. 2015), and, here, Dr. Martin
14
     and Mr. Sturza formed opinions based on two different sets of evidence and legal standards but
15
     their interpretation of “database” did not differ. To assess infringement, Dr. Martin reviewed
16
     source code, witness testimony, and the details of the property information received from
17
     Defendants’ servers and stored on the apps. He then opined that the accused products maintained
18
     a collection of information arranged for search and retrieval separate from the remote source.
19
     See, e.g., Dkt. No. 60, Ex. 6-11 at § I.C.2.iii.; Pannell Decl. ¶3. Most notably, the system
20
     searched the local memory for and retrieved certain property IDs or coordinates that were
21
     associated with specific property icons on the map. See, e.g., Dkt. No. 60, Ex. 6, ¶¶68-69 & Ex.
22
     7, ¶69; Dkt. No. 103, Ex. D at 209:23-210:2; Ex. E at 89:12-20; Ex. F at 214:2-6, 239:2-19.
23
            To assess validity, Mr. Sturza reviewed Florance and noted it did not necessarily store
24
     information in an arrangement that searches for certain variables. Mr. Sturza applied the same
25
     understanding of database that Defendants’ attorneys advanced during claim construction,
26
     namely, that a structure that simply says go to this memory location—as opposed to search for
27
     this ID number—was not a “database.” Dkt. 102-13 at 54:15-21; cf. 102-20, Ex. 2 at ¶250. Mr.
28


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                            KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 -9-                    1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                          206-467-9600
              Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 13 of 16


 1   Sturza applied the same database interpretation as Dr. Martin when he testified that data arranged
 2   with “identifiers of some sort” that the software searched for “would be data arranged for search
 3   and retrieval.” Dkt. No. 71-17 at 280:22-281:8; see also Dkt. No. 71-18 at 68:22-69:4 (agreeing
 4   that iterative visiting elements in memory and looking for something in particular is a “search”).
 5           Even assuming, arguendo, varying interpretations between Mr. Sturza and Dr. Martin,
 6   that does not make the case exceptional. Differences in expert testimony may raise factual
 7   conflicts, but do not show objective unreasonableness. See Transcend Med., Inc. v. Glaukos
 8   Corp., No. 13-cv-830, 2015 WL 5546988, at *3 n.7 (D. Del. Sept. 18, 2015). Varying
 9   construction positions does not make the case exceptional without evidence that the party
10   “misled a judge, misrepresented facts, significantly increased litigation costs without a
11   reasonable basis in law or fact, or did anything else that would rise to a level of egregiousness
12   that might warrant fee shifting.” Protegrity, 2017 WL 747329, at *6.
13           Defendants’ assertion that Corus’s contentions were inadequate does not make this a rare
14   or exceptional case either. “Fights over the adequacy of infringement and invalidity contentions
15   are commonplace in patent litigation and are not inherently indicative of unreasonable conduct.”
16   Id. Moreover, although this court struck a portion of Corus’s expert report on infringement
17   before granting summary judgment, Defendants do not rely on that ruling here. There remained
18   evidence to establish the “database” limitation without those excluded portions, including Dr.
19   Martin’s opinions on the required database and the testimony of Defendants’ witness.1
20           E.       Neither Defendants’ Cases Nor the Totality of Circumstances Support
                      Attorneys’ Fee Award Here.
21
             The cases Defendants cite are readily distinguishable from the facts here. In AdjustaCam,
22
     LLC v. Newegg, Inc., 861 F.3d 1353, 1360-62 (Fed. Cir. 2017), the Court remanded where the
23
     facts not only indicated a weak case, but also that the case was litigated unreasonably. Every
24
     reference in the specification and claims required a “single axis” of rotation, yet the plaintiff
25

26
     1
       Defendants ground their motion on the “database” limitation, but then their footnote 4 complains that Corus
27   misrepresented the importance of cellular location to the PTO. That Corus made arguments that were not adopted by
     the examiner, does not make this case unusual. Virtually every patent applicant advocates its interpretation of a
28   patent and the prior art to the PTO. Likewise, Defendants criticisms of cellular-based location data ignore the fact
     that making a prototype using cellular-based location data is not required to receive a patent, and that this Court
     adopted Corus’s construction of “cellular-based location data” at Markman.
     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                                      KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 - 10 -                           1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                                    206-467-9600
             Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 14 of 16


 1   presented no evidence the products used a single axis. Id. at 1360-61. The plaintiff litigated in an
 2   “unreasonable manner” by serving a new expert report on the day of that expert’s deposition,
 3   filing a supplemental declaration to support new infringement arguments two years after the
 4   lower court’s initial determination, and asserting nuisance-value damages against multiple
 5   defendants. Id. at 1361-62. In Taurus, the Court found that there was no support in the patent
 6   specification for the plaintiff’s claim construction positions on “user,” and that lack of support
 7   was clear when plaintiff continued to pursue claims after the court’s Markman order. 726 F.3d at
 8   1327-28. In IPS Group, the case was exceptional because the claims required buttons and a
 9   cursory review of the product showed the accused device lacked same. IPS Grp., Inc. v. Duncan
10   Sols., Inc., No. 15-cv-1526-CAB (MDD), 2018 WL 2215418, at *2 (S.D. Cal. May 14, 2018).
11          Here, by contrast, there was significant support in the patent specification and figures to
12   support Corus’s claim constructions, which even this Court relied upon. Corus has stood by its
13   experts and their positions throughout discovery and summary judgment and did not serve
14   belated expert reports after the fact. Instead, Corus presented testimony of experts and
15   Defendants’ own witnesses to support its infringement theory.
16          Other relevant factors confirm this case is not “exceptional.” Corus has not aggressively
17   sued many defendants seeking nuisance values, suggesting weak claims. Quite the opposite, the
18   damages sought were substantial, as Defendants readily admit and as consistent with Corus’
19   belief in the value of its rights. Defendants say nothing to suggest why Corus’s damages claims
20   were objectively unreasonable, and the fact that a party seeks substantial damages does not make
21   this case stand out. See Univ. of Utah v. Max-Planck-Gesellschaft zur Foerderung der
22   Wissenschaften e.V., 851 F.3d 1317, 1322 (Fed. Cir. 2017) (noting court finding that a high
23   damages request “does not differentiate this case from most patent cases”). Finally, Defendants
24   advance no claims of discovery abuse or improper litigation tactics.
25          F.      Attorneys’ Fees Are Not Warranted Against Corus’s Attorneys.
26          Defendants also assert that this Court should make Kilpatrick Townsend liable for
27   attorneys’ fees under 28 U.S.C. § 1927. This requirement is “more stringent than the
28   requirements of 35 U.S.C. § 285,” and the attorneys’ actions must be in “bad faith or


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                             KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 - 11 -                  1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                           206-467-9600
              Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 15 of 16


 1   reckless[].” IPS Grp., 2018 WL 2215418, at *3. But Defendants offer no additional evidence
 2   or argument to explain how counsel acted in bad faith or were reckless and, for this and the
 3   reasons noted above, the request should be denied. Independently, there is substantial evidence
 4   that Corus and its attorneys were constantly evaluating the case and did not bring or pursue the
 5   claims recklessly or in bad faith. Corus dropped its assertion of claim 19 in light of Defendants’
 6   non-infringement and invalidity contentions. Pannell Decl. ¶ 7, Ex. D. Corus’s attorneys
 7   seriously evaluated and responded to Defendants correspondence on the “database” issue. Dkt.
 8   No. 146-2. And this Court dismissed the same disclaimer arguments at claim construction that
 9   Defendants made in those letters and briefs. See Dkt. No. 51 at 41-48.
10           Corus invested heavily in its expert Dr. Martin and Mr. Sturza throughout discovery to
11   evaluate the claim construction positions and analyze source code for weeks. These facts do not
12   reflect recklessness or bad faith. Defendants criticize the use of litigation funding in order to
13   pursue litigation in federal court, but the willingness to expend many thousands of dollars to
14   investigate and substantiate claims only demonstrates good faith, and does not detract from it.2
15           G.       Defendants Have Failed to Apportion Any Claimed Fees.
16           Defendants have made no effort to show any requisite “causal connection” between the
17   alleged misconduct and the fees it claims. Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct.
18   1178, 1187 (2017); see IPS Grp., 2018 WL 2215418, at *3 (refusing to grant attorneys’ fees on
19   separate defense). The Court rejected Defendants claims of indefiniteness, and dismissed without
20   prejudice Defendants’ invalidity claims that were grounded on prior art and arguments previously
21   considered by the PTO. Defendants’ motion should be denied for this reason as well.
22   IV.     CONCLUSION
23           Corus respectfully requests that Defendants’ motion be denied.
24

25

26
     2
      Defendants’ request for additional discovery against Mr. Gorman and any litigation funder puts the cart before the
27   horse as there has been no determination of exceptional case. Mr. Gorman is not a party and unlike the case cites by
     Defendants, he does not even own half of Corus shares (Pannell Decl., Ex. A, 15:20-16:4) and Defendants present no
28   explanation why they could not have investigated their veil piercing theory during discovery. Defendants
     speculation regarding Corus’s litigation funding is insufficient. See VHT, Inc. v. Zillow Grp., Inc, No. C15-
     1096JLR, 2016 WL 7077235, at *1 (W.D. Wash. Sept. 8, 2016).
     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                                      KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 - 12 -                           1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                                    206-467-9600
           Case 2:18-cv-00847-JLR Document 150 Filed 05/04/20 Page 16 of 16


 1         DATED: May 4, 2020
 2         KILPATRICK TOWNSEND & STOCKTON LLP
 3
                                                   s/ Dario Machleidt
 4                                                 Dario Machleidt (State Bar No. 41860)
                                                   Kilpatrick Townsend & Stockton LLP
 5                                                 1420 Fifth Avenue, Suite 3700
                                                   Seattle, WA 98101
 6                                                 206-467-9600
 7
                                                   Mitch Stockwell (pro hac vice)
 8                                                 Wab Kadaba (pro hac vice)
                                                   Charles Pannell (pro hac vice)
 9                                                 Josh Lee (pro hac vice)
                                                   Kilpatrick Townsend & Stockton LLP
10                                                 1100 Peachtree Street NE, Suite 2800
11                                                 Atlanta, GA 30309
                                                   404-815-6500
12
                                                   Megan M. Chung (pro hac vice)
13                                                 Kilpatrick Townsend & Stockton LLP
                                                   12255 El Camino Real, Suite 250
14                                                 San Diego, CA 92130
15                                                 858-350-6100

16                                                 Kasey E. Koballa (pro hac vice)
                                                   Kilpatrick Townsend & Stockton LLP
17                                                 607 14th Street, NW Suite 900
                                                   Washington, DC 20005
18
                                                   202-508-5800
19

20                                          Attorneys for Plaintiff Corus Realty Holdings, Inc.

21

22

23

24

25

26

27

28


     CORUS’S OPPOSITION TO DEFENDANTS’ MOTION FOR                    KILPATRICK TOWNSEND & STOCKTON LLP
     ATTORNEYS’ FEES AND COSTS                 - 13 -         1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                  206-467-9600
